MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                          FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                                  Jan 24 2018, 5:55 am

court except for the purpose of establishing                                    CLERK
                                                                            Indiana Supreme Court
the defense of res judicata, collateral                                        Court of Appeals
                                                                                 and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Carlos I. Carrillo                                       Curtis T. Hill, Jr.
Greenwood, Indiana                                       Attorney General of Indiana

                                                         Evan Matthew Comer
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         January 24, 2018
of the Parental Rights of:                               Court of Appeals Case No.
                                                         79A02-1708-JT-1780
A.R. and P.H. (Children),                                Appeal from the Tippecanoe
                                                         Superior Court
                                                         The Honorable Faith A. Graham,
         and,                                            Judge
                                                         Trial Court Cause No.
L.H. (Mother),                                           79D03-1702-JT-12
                                                         79D03-1702-JT-13
Appellant-Respondent,

        v.

Indiana Department of Child
Services,


Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-1780| January 24, 2018              Page 1 of 19
      Appellee-Petitioner.




      Barnes, Judge.


                                                 Case Summary
[1]   L.H. (“Mother”) appeals the termination of her parental rights to her children,

      A.R. and P.H. We affirm.


                                                          Issue
[2]   The sole issue before us is whether there is sufficient evidence to support the

      termination of Mother’s parental rights.


                                                          Facts
[3]   Mother gave birth to A.R. in June 2013 and P.H. in September 2014.1 On July

      3, 2015, the Tippecanoe County Office of the Department of Child Services

      (“DCS”) received a report that Mother was living with a new boyfriend who




      1
       A.R.’s father’s parental rights were also terminated; he is not a party to this appeal. P.H.’s father did not
      contest the termination; he is not a party to this appeal.

      Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-1780| January 24, 2018              Page 2 of 19
      dealt drugs. An investigation revealed that Mother, A.R., and P.H. were living

      with her boyfriend, J.E., and his parents. DCS administered drug tests to

      Mother, who tested positive for amphetamine, methamphetamine, and

      marijuana. A.R. tested positive for amphetamine, and P.H. tested positive for

      amphetamine, methamphetamine, cocaine, and marijuana. Mother admitted

      that for a seven-month period, she had used methamphetamine on a weekly

      basis in the home while her children were present.


[4]   On July 13, 2015, DCS took the children into protective custody. The

      following day, DCS filed a Child in Need of Services (“CHINS”) petition

      regarding A.R., who was adjudicated a CHINS on September 1, 2015. The

      trial court removed A.R. from Mother and made her a ward of DCS on

      September 29, 2015. P.H. was also removed and found to be a CHINS.


[5]   On October 5, 2015, pursuant to dispositional orders, Mother was ordered to

      participate in services, including “home based case management services,

      substance abuse assessment and treatment, mental health assessment,

      medication evaluation, individual therapy, parenting time, and random drug

      screens.” App. Vol. II p. 46. The trial court conducted permanency hearings

      on November 15, 2016, and January 31, 2017. On February 1, 2017, DCS filed

      verified petitions to terminate Mother’s parental rights to A.R. and P.H. The

      trial court held a hearing on the petitions on April 13, 2017.


[6]   At the hearing, DCS family case manager Lauren Wheeler testified that, with

      the exception of “a brief time” from March 2016 through August 2016,


      Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-1780| January 24, 2018   Page 3 of 19
      including a “spotty” July 2016, Mother failed to “consistently participate[ ]” in

      services required under the case plan during the CHINS period. Tr. Vol. II p.

      64, 65. Wheeler testified that, “[s]ince the latter part of 2016 and into [2017,]

      there’s been little to no engagement in services” from Mother. Id. at 66.

      Wheeler testified that despite Mother’s obligation to maintain regular contact,

      Mother communicated “inconsistent[ly]” and eventually stopped

      communicating with Wheeler altogether in December 2016. Id. at 71.


[7]   Regarding case management services offered to Mother, Wheeler testified that

      Mother was discharged from seven service providers and required new referrals

      due to having been discharged for inadequate engagement. “[Mother]’s been

      referred for three substance use assessments, two clinical interviews, three

      different therapists, and then a few different . . . visit facilitators[.]” Id. at 73.

      Wheeler explained that the reason for each new referral was Mother’s being

      discharged from the previously referred service for “lack of participation and

      compliance” and for “no shows[] [for] their intake[s] or appointments [and] did

      not communicate or show up to . . . rescheduled visits[.]” Id. at 81-82.

      Wheeler testified further that, but for “[c]ounseling partners [who] kept the

      [Mother] on . . . for the sake of the children so that they were not continually

      being put through different providers” in their lives, “there would have been

      more” new referrals required due to discharges in Mother’s case. Id. at 74.


[8]   Wheeler testified that she had grave concerns regarding Mother’s relationship

      with J.E., which was typified by



      Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-1780| January 24, 2018   Page 4 of 19
        a lot of domestic violence, lots of reports of drinking, um
        substance use. Uh [Mother] had been to multiple shelters
        returning to [J.E.] each time. Um, as well as the ongoing
        substance use has occurred with them together in whichever
        home they’re in at the time.


Id. at 70. Wheeler testified further that Mother and J.E. still abuse the very

substances that prompted DCS’s removal of the children and for which the

children tested positive. Regarding her inability to recommend placing the

children with J.E.’s parents, Wheeler testified,


        . . . [T]he biggest concern is that . . . [Mother] and [J.E.] have
        been in [J.E.’s parents’] home for a majority of the case. And the
        house they moved into was still provided by [J.E.’s parents] and
        there was never any proof that [Mother and J.E.] were actually
        paying rent or supporting themselves. So, it would be [DCS’s]
        concern that [Mother and J.E.] would right [sic] back in that
        home and there would be no boundaries kept.


Id. at 75. Wheeler testified that termination of Mother’s parental rights was in

the children’s best interest; and that the conditions that resulted in the children’s

removal had not been remedied. She also testified that the impact to the

children would be as follows if the trial court did not terminate Mother’s

parental rights to A.R. and P.H.:


        [A.R. and P.H.] would be going back to a home with no stability,
        no structure, no appropriate discipline, uh substance abuse
        exposure, uh domestic, possible domestic violence still, um
        everything that has been going on throughout the entire case,
        basically.



Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-1780| January 24, 2018   Page 5 of 19
      Id. at 76.


[9]   Anna Gallardo, a case manager and visit facilitator for Counseling Partners,

      testified that Mother, the children, and J.E were referred to her in December

      2015. Gallardo testified that she would rate Mother’s success with services as a

      “D” on an “A-F” scale because Mother:


               failed to comply with services, therefore, she was discharged two
               times from visitations. She was also discharged from case
               management services. So, she did not successfully complete her
               visits or case management three times.


                                                      *****


               . . . [F]or her to be able to complete her services she would’ve
               had been able to do all her visits. There were times where she
               did do her visits . . . , but then she had setbacks. And then she
               was following visits and then she had setbacks. So, there was
               never a full uh consistent uh visits [sic] that I could document.


      Id. at 93, 94. Gallardo also testified that she was concerned with Mother’s

      “inability . . . to provide for the children’s needs”; with Mother’s forgetting to

      bring vital items to the visits for her child with special needs 2; and with

      Mother’s requiring constant reminders and failing to complete tasks “that

      needed . . . follow through.” Id. at 94.




      2
       This child is the younger half-sibling of A.R. and P.H. and was not a party to the instant termination
      proceeding.

      Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-1780| January 24, 2018            Page 6 of 19
[10]   Gallardo testified that she had kept Mother in the Counseling Partners program

       “believing that she was capable of completing services,” because of “some

       improvements” Mother had displayed in the areas of discipline, patience,

       handling the children’s outbursts, and yelling; “but then [Mother] would have

       setbacks,” including regressing in areas in which she had previously shown

       promise and returning to problematic behaviors. Id. at 95. Gallardo testified

       that she believed she had done everything she could to assist Mother, but felt

       that Mother simply could not demonstrate sustained improvement.


[11]   John Catron, clinical manager for Bauer Family Resources and administrator of

       the Living in Balance IOP substance abuse treatment program, testified that

       Mother was referred to the program, which meets “three times a week, two

       hours each time” for approximately three months; “it’s then followed by the

       aftercare group which is once a week for [twelve] one hour” sessions. Id. at

       104. The Living in Balance program is meant to “deal . . . with triggers and . . .

       education on how to manage emotions and things that typically bring about a

       relapse.” Id. at 107. He testified that Mother did well initially; she

       communicated well with him from March 2016 through August 2016,

       completed her homework assignments, complied with drug screen requests, and

       did not test positive during the program; however, she failed to complete

       program because “she did not . . . return to group” after July 2016. Id. at 105.

       He testified as follows:


               [Mother] had indicated a few sessions into aftercare that she had
               a new job that was going to interfere with the group time. So, I

       Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-1780| January 24, 2018   Page 7 of 19
                had set it up for the case manager. . . to meet with her
                individually to finish the program.


       Id. Catron testified that, despite his efforts to accommodate her, Mother failed

       to return to complete the Living in Balance program, and she relapsed in

       November 2016.


[12]   At the time of the termination hearing, Mother—who was approximately

       sixteen weeks pregnant—acknowledged in her testimony that she was unable to

       offer a safe, stable, and drug-free home for A.R. and P.H., and asked the trial

       court to place the children with J.E.’s parents. Mother testified that: (1) she

       “no-showed” for so many drug screens in January and February 2017 that her

       visitation privileges were restricted; (2) her drug use continued into the CHINS

       period, and she tested positive for methamphetamine in November 2016; (3)

       she failed to complete a post-relapse substance use assessment; (4) she

       disregarded six requests between January 2017 and April 2017 for hair screens

       for drug use; (5) she failed to keep in communication with family case manager

       Wheeler and failed to provide her new telephone number to DCS; (6) she

       started, but did not complete, IOP; (7) she was inconsistent in her engagement

       in services during the CHINS period; and (8) she did not have stable housing at

       the termination hearing.3




       3
         At the termination hearing, J.E. testified that he and Mother were living in a motel; Mother testified that
       the night before the hearing, she stayed “at a family members’ [sic].” Id. at 39.

       Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-1780| January 24, 2018              Page 8 of 19
[13]   J.E. testified that: (1) he and Mother were living in a motel at the time of the

       termination hearing; (2) he was arrested for possession of methamphetamine

       and public intoxication endangering himself and others mere days before the

       termination hearing; (3) he missed at least five case plan mandated drug screens

       and at least six requests for hair screens; (4) he failed to maintain contact with

       family case manager Wheeler for the two-month period immediately preceding

       the termination hearing; (5) he tested positive for alcohol and marijuana;4 (6) he

       was discharged from the service program he was referred to for domestic

       violence for poor attendance; (7) he was discharged by three therapists for

       noncompliance; (8) he and Mother had a “kinda unstable relationship,” were

       trying to better themselves, were “capable of more,” but “just need some help,”

       id. at 26; and (9) placement with his parents would provide A.R. and P.H. with

       stability and permanency.


[14]   On July 7, 2017, the trial court entered an order for involuntary termination of

       parental rights, containing extensive findings, terminating Mother’s parental

       rights to A.R. and P.H. She now appeals.


                                                        Analysis
[15]   Mother contends that there is insufficient evidence to support the termination of

       her parental rights. The Fourteenth Amendment to the United States

       Constitution protects the traditional right of parents to establish a home and




       4
           J.E. also tested positive for cocaine during the CHINS period.


       Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-1780| January 24, 2018   Page 9 of 19
       raise their children. In re I.A., 934 N.E.2d 1127, 1132 (Ind. 2010). “A parent’s

       interest in the care, custody, and control of his or her children is ‘perhaps the

       oldest of the fundamental liberty interests.’” Id. (quoting Troxel v. Granville, 530
U.S. 57, 65, 120 S. Ct. 2054 (2000)). “Indeed the parent-child relationship is

       ‘one of the most valued relationships in our culture.’” Id. (quoting Neal v.

       DeKalb County Div. of Family & Children, 796 N.E.2d 280, 285 (Ind. 2003)). We

       recognize that parental interests are not absolute and must be subordinated to

       the child’s interests when determining the proper disposition of a petition to

       terminate parental rights. Id. Thus, “‘[p]arental rights may be terminated when

       the parents are unable or unwilling to meet their parental responsibilities.’” Id.

       (quoting In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans. denied).

       Courts need not wait until a child is irreversibly influenced by a deficient

       lifestyle such that his or her physical, mental, and social growth is permanently

       impaired before terminating the parent-child relationship. Castro v. State Office

       of Family & Children, 842 N.E.2d 367, 372 (Ind. Ct. App. 2006), trans. denied.

       “Rather, when the evidence shows that the emotional and physical

       development of a child in need of services is threatened, termination of the

       parent-child relationship is appropriate.” Id.


[16]   When reviewing the termination of parental rights, we do not reweigh the

       evidence or judge witness credibility. In re I.A., 934 N.E.2d at 1132. We

       consider only the evidence and reasonable inferences that are most favorable to

       the judgment. Id. We must also give “due regard” to the trial court’s unique

       opportunity to judge the credibility of the witnesses. Id. (quoting Ind. Trial

       Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-1780| January 24, 2018   Page 10 of 19
       Rule 52(A)). Here, the trial court entered findings of fact and conclusions

       thereon in granting DCS’s petition to terminate Mother’s parental rights, as

       required by Indiana Code Section 31-35-2-8(c). See In re N.G., 61 N.E.3d 1263,

       1265 (Ind. Ct. App. 2016). When reviewing findings of fact and conclusions

       thereon entered in a case involving a termination of parental rights, we apply a

       two-tiered standard of review. First, we determine whether the evidence

       supports the findings, and second, we determine whether the findings support

       the judgment. In re I.A., 934 N.E.2d at 1132. We will set aside the trial court’s

       judgment only if it is clearly erroneous. Id. A judgment is clearly erroneous if

       the findings do not support the trial court’s conclusions or the conclusions do

       not support the judgment. Id.


[17]   Indiana Code Section 31-35-2-8(a) provides that, “if the court finds that the

       allegations in a petition described in [Indiana Code Section 31-35-2-4] are true,

       the court shall terminate the parent-child relationship.” Indiana Code Section

       31-35-2-4(b)(2) provides that a petition to terminate a parent-child relationship

       involving a child in need of services must allege, in part:


               (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.




       Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-1780| January 24, 2018   Page 11 of 19
                         (ii) There is a reasonable probability that the continuation
                         of the parent-child relationship poses a threat to the
                         wellbeing of the child.


                         (iii) The child has, on two (2) separate occasions, been
                         adjudicated a child in need of services;


                (C) that termination is in the best interests of the child; and


                (D) that there is a satisfactory plan for the care and treatment of
                the child.


       DCS must establish these allegations by clear and convincing evidence. Egly v.


       Blackford County Dep’t of Pub. Welfare, 592 N.E.2d 1232, 1234 (Ind. 1992).


[18]   Here, the trial court found that continuation of the parent-child relationships

       posed a threat to A.R. and P.H. Mother disputes that finding. 5 When

       considering whether there is sufficient evidence to support such a finding, trial

       courts must “consider a parent’s habitual pattern of conduct to determine

       whether there is a substantial probability of future neglect or deprivation.”

       Bester v. Lake Cty. Office of Family & Children, 839 N.E.2d 143, 152 (Ind. 2005).

       “At the same time, however, a trial court should judge a parent’s fitness to care




       5
         Because Indiana Code Section 31-35-2-4(b)(2)(B) is written in the disjunctive, DCS needed to prove only
       one of the requirements of subsection (B). We conclude there is sufficient evidence that continuation of the
       parent-child relationship posed a threat to A.R. and P.H.’s well-being and need not consider whether there is
       a reasonable probability that the conditions resulting in the children’s removal from Mother’s care would not
       be remedied. See In re B.J., 879 N.E.2d 7, 20 (Ind. Ct. App. 2008).

       Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-1780| January 24, 2018          Page 12 of 19
       for his [or her] child as of the time of the termination proceeding, taking into

       consideration evidence of changed conditions.” Id.


[19]   The trial court made extensive findings regarding Mother’s history of severe

       drug use and addiction as follows:


                4. Mother acknowledged her struggles with methamphetamine
                and marijuana inhibited her ability to care for the children. . . . .


                                                        *****


                13. Mother completed a substance abuse assessment which
                indicated a high probability of a substance dependence disorder.
                Mother failed to complete recommended substance abuse
                treatment. After a brief period of sobriety during 2016, Mother
                relapsed on methamphetamine in November of 2016.
                Thereafter, Mother failed to submit to requested drug screens
                again until March of 2017. Mother missed multiple drug screens
                throughout the CHINS case, including three (3) in April of 2017.


       App. Vol. II pp. 46, 48. The trial court also made findings regarding issues of

       recurring domestic violence in her relationships,6 and problematic aspects of her

       relationship with J.E., including his physical violence toward Mother, his own

       drug use, and the instability of their housing as follows:


                11. Prior to the CHINS case, Mother living in Las Vegas where
                both children were born. Mother moved to Lafayette, Indiana in



       6
         The trial court’s findings included references to Mother being physically abused in her previous relationship
       by A.R.’s father, who admitted his relationship with Mother “included physical fights and Mother
       reported[ly] feeling unsafe with him.” App. Vol. II p. 26.

       Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-1780| January 24, 2018           Page 13 of 19
        May of 2015 and started dating [J.E.] the same month. After a
        couple of weeks of dating, Mother and the children moved into
        the home with [J.E.] and his parents. After domestic violence
        incidents, Mother stayed in shelters but returned a few days later
        each time. In February of 2017, Mother and [J.E.] moved to
        Terre Haute and lived in a house owned by [J.E.]’s relatives until
        it was burglarized. Thereafter, Mother and [J.E.] stayed in hotels
        or with [J.E.]’s parents. Mother never obtained safe and stable
        housing independent of [J.E.]. . . . .


        12. Mother completed a clinical assessment reporting issues of
        depression, anxiety and possible bipolar disorder. Mother
        disclosed she had to be taken to the hospital after the children’s
        removal due to punching holes in the wall. Mother also reported
        breaking [J.E.]’s window with a bat and a brick after he shattered
        her phone. Mother acknowledged that her anger issues make it
        difficult to discipline.


                                              *****


        16. Mother continued a relationship with [J.E.] despite domestic
        violence and [J.E.]’s ongoing drug use. During the CHINS case,
        Mother became pregnant by [J.E.] and gave birth in June of 2016
        to a child that was also removed from the home. Mother had
        only recently started participating in services and [J.E.] tested
        positive for cocaine and marijuana. At the time of the
        evidentiary hearing, Mother was again pregnant by [J.E.].


        17. DCS provided services to [J.E.] including a Family
        Functioning Assessment which indicated a history of domestic
        violence as well as drug and alcohol abuse. [J.E.] completed a
        psychological evaluation but failed to complete a substance abuse
        assessment. [J.E.] continued to test positive for cocaine,
        methamphetamine, marijuana, and alcohol. [J.E.] failed to
        submit to all requested drug screens.

Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-1780| January 24, 2018   Page 14 of 19
        18. [J.E.] has been convicted of Operating a Vehicle While
        Intoxicated at least twice but continues to drink. Mother
        expressed concern that [J.E.]’s drinking increased after her
        children were removed and that he is an angry drunk. [J.E.] was
        arrested a few days before the evidentiary hearing for Public
        Intoxication and Possession of Methamphetamine.


        19. During assessments, [J.E.] was dishonest regarding a
        previous substantiation for sexual abuse of a minor and failed to
        mention Mother’s pregnancy. [J.E.] participated only
        sporadically in recommended case management and was
        discharged from unsuccessfully from Character Restoration due
        to multiple absences. [J.E.] failed to attend recommended
        counseling at all.


Id. at 47, 48. The trial court also entered findings regarding instability of

Mother’s employment, noting that “[she] was employed for a brief period only

and is financially dependent upon [J.E.] and his parents for her own basic

needs.” Id. at 47. Lastly, the trial court entered findings regarding Mother’s

inconsistency and lack of engagement with DCS’s case plan as follows:


        6. Pursuant to the dispositional orders issued on October 5, 2015,
        Mother was offered the following services: home based case
        management services, substance abuse assessment and treatment,
        mental health assessment, medication evaluation, individual
        therapy, parenting time, and random drug screens.


                                              *****


        9. The children have remained out of the home for over six (6)
        months from the dispositional order. In fact, the children have
        been out of the home for more than fifteen (15) of the most recent
        twenty-two (22) months.

Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-1780| January 24, 2018   Page 15 of 19
               10. Mother was offered home based case management services to
               address her stability issues with housing and employment.
               Mother failed to engage in case management services for most of
               the CHINS case. Mother was discharged from approximately
               seven (7) different providers for lack of engagement and failure to
               follow through with appointments.


                                                     *****


               14. Mother also failed to complete individual counseling.
               Mother was discharged unsuccessfully. Mother never completed
               a recommended medication evaluation.


               15. Mother missed numerous visits throughout the CHINS case
               which sometimes resulted in not seeing the children for a month
               at a time. Mother’s visits never progressed beyond semi-
               supervised due to inconsistent attendance and parenting issues.
               Mother struggled to handle the children’s outbursts often yelling
               and restraining the children. Mother showed some temporary
               progress with discipline and patience but could not sustain
               improvements. Mother left the children unattended and failed to
               provide for basic needs including diapers, wipes, sippy cups, and
               meals. Mother’s last visit was in December of 2016 after a
               positive drug screen for methamphetamine. Mother was unable
               to provide clean drug screens for thirty (30) days in order to
               reinstate visits.


       Id. at 46, 47-48. We cannot say the foregoing findings, which Mother does not

       challenge and which reflect the trial court’s weighing of the evidence and

       judging of witness credibility, are clearly erroneous.


[20]   The record reveals that the children were removed from Mother’s care in July

       2015 because she was abusing drugs and living with an alleged drug dealer. She

       Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-1780| January 24, 2018   Page 16 of 19
       admitted that she had used drugs in her home while the children were present.

       At the time of removal, A.R. tested positive for methamphetamine, and P.H.

       tested positive for amphetamine, methamphetamine, cocaine, and marijuana.

       Mother’s drug use continued after the CHINS adjudication, as evidenced by her

       November 2016 relapse due to her methamphetamine use. J.E., too, testified

       that he continued to use illicit drugs during the CHINS period, testing positive

       for cocaine, methamphetamine, marijuana, and alcohol during the CHINS

       period. Mother and J.E. also admitted to issues of domestic violence in their

       relationship. Given Mother’s failure to complete recommended substance

       abuse treatment after her children were removed from her care for testing

       positive for various illicit drugs, her shaky hold on sobriety, her involvement

       with a partner whose substance abuse is ongoing, and the volatility of her

       relationship with J.E., we agree with the trial court that allowing continuation

       of Mother’s parent-child relationships with A.R. and P.H. could threaten harm

       to them. The trial court’s findings on this issue were not clearly erroneous.


[21]   Mother also contends that termination is not in A.R.’s and P.H.’s best interests.

       When considering whether there is sufficient evidence that termination of

       parental rights is in a child’s best interests, we consider the totality of the

       evidence and look beyond the factors identified by DCS. In re J.C., 994 N.E.2d
278, 289-90 (Ind. Ct. App. 2013). The interests of the parents must be

       subordinated to the needs of the child. Id. at 290. Recommendations of DCS

       caseworkers and court-appointed special advocates, combined with evidence

       that continuation of the parent-child relationship poses a threat to the child, are


       Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-1780| January 24, 2018   Page 17 of 19
       sufficient to prove by clear and convincing evidence that termination is in a

       child’s best interests. Id. Children have a paramount need for permanency,

       which is a central consideration in evaluating a child’s best interests. In re E.M.,

       4 N.E.3d 636, 647-48 (Ind. 2014).


[22]   Family case manager Wheeler testified that it was in the best interests of A.R.

       and P.H. for Mother’s parental rights to be terminated and that the children

       should remain with their foster parents, where the children had been for more

       than half of their lives. As Wheeler testified, if the trial court did not terminate

       Mother’s parental rights to A.R. and P.H.,


               [A.R. and P.H.] would be going back to a home with no stability,
               no structure, no appropriate discipline, uh substance abuse
               exposure, uh domestic, possible domestic violence still, um
               everything that has been going on throughout the entire case,
               basically.


       Tr. Vol. II at p. 76. Mother, too, acknowledged her inability, at the time of the

       termination hearing, to provide a safe, stable, and drug-free home for A.R. and

       P.H., despite having received extensive support and services.


[23]   At the time of the termination hearing, A.R. and P.H.—who were nearly four

       and nearly three years old, respectively—had been out of Mother’s home for

       nearly two years. Given Mother’s minimal progress regarding her drug

       addiction, including her inability to refrain from drug use during the CHINS

       period; her violent relationship with J.E., who also abused drugs; their unstable

       housing circumstances; Mother’s spotty engagement in vital services; and her


       Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-1780| January 24, 2018   Page 18 of 19
       general inability to care for and provide for the children, it is unclear how long

       A.R. and P.H. would have to wait for those conditions to improve, if at all. We

       conclude that there is sufficient evidence to support the trial court’s finding that

       termination of Mother’s parental rights was in A.R. and P.H.’s best interests.


                                                 Conclusion
[24]   There is sufficient evidence to sustain the termination of Mother’s parental

       rights to A.R. and P.H. We affirm.


[25]   Affirmed.


       Najam, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 79A02-1708-JT-1780| January 24, 2018   Page 19 of 19